 


109 HR 4165 RH: To clarify the boundaries of Coastal Barrier Resources System Clam Pass Unit FL–64P.
U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 333 
109th CONGRESS 2d Session 
H. R. 4165 
[Report No. 109–581] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Mack introduced the following bill; which was referred to the Committee on Resources 
 
 
July 20, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To clarify the boundaries of Coastal Barrier Resources System Clam Pass Unit FL–64P. 
 
 
1.Replacement of certain Coastal Barrier Resources System maps 
(a)In generalThe map subtitled FL–64P, relating to the Coastal Barrier Resources System unit designated as Coastal Barrier Resources System Clam Pass Unit FL–64P, that is included in the set of maps entitled Coastal Barrier Resources System and referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled Coastal Barrier Resources System Clam Pass Unit, FL–64P and dated July 21, 2005. 
(b)AvailabilityThe Secretary of the Interior shall keep the map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 
 
July 20, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
